ST. SURE, District Judge.
By stipulation of the parties, the above-entitled cases were tried concurrently as one action.
The bill of complaint in all of the eases is substantially the same. The patent sued upon is a reissue patent, granted to the plaintiff Charles E. Evans.
 Two questions are presented to the court for decision. The first is as to the validity of the patent, and the second is as to infringement.
Upon the question of the validity of the patent I am in doubt, but, having in mind the rule that, when such a question is close or in doubt, the presumption of patentability is to be regarded as controlling, I find that the patent is valid. See Cantrell v. Wallick, 117 U. S. 689, 6 S. Ct. 970, 29 L. Ed. 1017; Coffin v. Ogden, 18 Wall. 120, 21 L. Ed. 821.
Upon- the second question presented, I find that there was no infringement.
Let findings of fact and conclusions of law be made in accordance with this memorandum and rule 42.